Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species corresponding to claims: 1-5, Detecting human-object association using overlap, determines an overlap region of the image corresponding to an overlap in the image between an object region of the object and a person region of the person. The special technical features of the first group of claims have the technical effect of restricting human-object association for overlapping detected person and object (4.4). The objective technical problem may be regarded thus on how to save computing resources by limiting the number of human-object associations considered. This problem is clearly not addressed by the second and third groups of claims. This is thus a separate invention as the different potential special technical features cannot be regarded as "corresponding special technical features”.
Species corresponding to claims: 6-13, Detecting human-object association using union and several masks, does not calculate the overlap and instead separately feeds masked images of image regions corresponding to person, object and union to separate neural network streams. The special technical features considering masked images of the person, the object and their union. These have the effect that it enables the machine learning model to account for the relative size of person, object and union (page 12, line 6). The potential special technical features address thus the problem of attempting to improve the confidence determination by enabling the machine learning model to use that information.
Species corresponding to claims: 14-20, Detecting human-object association using union and coordinates, uses a different (unclear) architecture of the neural network and provides it with the coordinates of object, person and union regions. The third group of claims instead uses coordinates and a different machine learning architecture. While the technical effect of the different architecture cannot be clearly determined, the use of the coordinates instead of the different images reduces the amount of data that needs to be fed to the machine learning model. The problem addressed is thus how to simplify the machine learning model.
The species are independent or distinct because claims to the different
species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely to be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/           Primary Examiner, Art Unit 2661